Citation Nr: 9903865	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from December 1940 to October 1942; he died on 
July [redacted], 1996.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to that 
adverse determination.


REMAND

The veteran's certificate of death discloses that he died on 
July [redacted], 1996, at his home in Lansing, Kansas.  The 
immediate cause of death was hepatocellular carcinoma, with 
metastases to the bones, spine, lung, and brain.  No underlying 
cause of death was listed.  An autopsy was not performed.

At the time of the veteran's death, service connection had 
been established for tumor of the pituitary gland, 
postoperative, evaluated as 60 percent disabling; he was also 
in receipt of special monthly compensation for the loss of 
use of a creative organ.

The appellant (a registered nurse) contends that her 
husband's service-connected endocrine disorder caused 
serious, pervasive, long-standing debilitation and general 
impairment of the veteran's health, which contributed 
significantly to his death, in that it rendered him 
"materially less capable" of resisting the effects of 
cancer.  Appropriate regulations provide that service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (1998).  

In August 1996, the appellant submitted a statement from a VA 
physician, a Medical Advisor to the Rating Board, which 
stated that he reviewed extensive medical records from 1940 
to the present.  The physician noted that the veteran 
suffered from hypopituitarism due to tumor, which was treated 
by radiation therapy and long-term substitution hormone 
therapy since 1945.  He concluded that there was "no 
relation of recognized pituitary disorder with development of 
separate hepatocellular carcinoma causing death."  

In his second statement, submitted in November 1996, the VA 
Medical Advisor examined the issue of whether physical 
disability secondary to long-duration panhydropituitarism was 
related to death caused by hepatocellular carcinoma with 
multiple metastases.  The physician commented that there was 
no evidence that any factor of hypopituitary function due to 
benign adenoma could be considered a risk for development of 
malignant cancer at any stage in life.  He concluded that 
"[d]eath due to hepatocellular carcinoma with multiple 
metastases cannot reasonably be related to any effects 
produced by adenoma of the pituitary, secondary endocrine 
deficiency, appropriate radiation therapy + replacement 
endocrine medication."

However, the Board finds neither statement from the VA Rating 
Board physician addressed the specific contentions raised by 
appellant concerning the general impairment of her husband's 
health and his inability to resist the effects of the fatal 
cancer disease due to his service-connected tumor of the 
pituitary gland, postoperative.  Therefore, it would be more 
helpful to obtain a medical opinion from a VA Medical Center 
(VAMC) physician, as to whether the veteran's service-
connected endocrine disorder resulted in such debilitation 
and general impairment of health that the veteran was less 
able to resist the effects of hepatocellular carcinoma.

The appellant, relying upon medical literature, specifically 
claims that the veteran's service-connected endocrine 
disorder caused "a profound and marked state of 
constitutional disorder; general ill health and 
malnutrition" in addition to "sexual dysfunction; weakness; 
easy fatiguability [sic]; lack of resistance to stress, cold, 
and fasting; axillary and pubic hair loss."  

Review of the evidence of record reveals that the most recent 
VA hospitalization records are dated in April of 1991, over 5 
years before the veteran's death.  Diagnoses included history 
of squamous cell carcinoma, microinvasive, left temporal 
area.  The hospitalization report cover page indicates 
follow-up evaluations later in 1991.  The appellant has 
contended that the veteran experienced possible regrowth of 
his pituitary tumor, as shown by a magnetic resonance imaging 
(MRI) study performed at the Leavenworth, Kansas, VAMC, in 
February 1996.  However, there is no evidence of said MRI in 
the record.  Most recently, the record contains a June 1996 
printed page showing admission to the Leavenworth VAMC.  The 
admitting diagnosis was evaluation, onset of abdominal pain.  

The Board believes that, in view of the foregoing, a request 
should be made for additional treatment records concerning 
the veteran's service-connected tumor of the pituitary gland, 
postoperative, in addition to treatment for carcinoma.  
Therefore, the RO should determine if there are available any 
additional treatment records since April 1991 relating to 
evaluation and treatment for the veteran's service-connected 
endocrine disorder and/or any form of carcinoma.  All 
relevant treatment records should be secured.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).

Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.303(a) (1998), the Board is of the 
opinion that further development with respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death is warranted.  Accordingly, this case is 
hereby REMANDED to the RO for the following actions:

1. The RO should request that the 
appellant provide the complete names and 
addresses of all VA and private health 
care providers who treated the veteran 
for any illness or may have examined him 
for any reason from April 1991 until his 
demise in July 1996.

2. After obtaining any necessary 
authorizations, the RO should then 
request any and all medical records 
identified that are not already in the 
claims file, and associate them with 
same.  If the search for any of these 
records has negative results, 
documentation as to the reason should be 
associated with the veteran's claims 
file.

3.  Next, the RO is to refer this case to 
the appropriate VA Medical Center, for an 
opinion as to whether the veteran's 
service-connected endocrine disorder 
resulted in such debilitation and general 
impairment of health that he was less 
able to resist the effects of 
hepatocellular carcinoma.  The examiner 
is directed to discuss 38 C.F.R. 
§ 3.312(c)(3) in conjunction with the 
requested opinion.  The examiner must 
review the entire claims file, to include 
a copy of this REMAND, for review in 
conjunction with this opinion.  The 
complete rational for all opinions 
expressed must be provided.  The 
examination report should be typed.

4. Thereafter, the RO must review the 
claims files to ensure that all 
development actions have been conducted 
and completed in full.  Next, the 
appellant should be given the full 
opportunity to supplement the record, if 
desired.  Then, the RO should again 
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.

5.  If the determination remains adverse 
to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The appellant 
is free to submit any additional evidence she desires in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).










- 7 -


